DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20050251792A1) in view of Novotny et al. (US20120303736A1).
Regarding claim 1, Smith discloses a method for managing information technology (IT) resources, the method comprising (para [0012] showing an Application Service Provider (ASP) hosting one more applications for use by the customers), the method comprising:
receiving, from one or more client devices, a plurality of session records describing interactions of the one or more client devices with applications (para [0004, 0039] showing an acquisition processor and a data processor accumulate information comprising multiple duration values, e.g. sessions, for corresponding multiple occurrences of the user initiated activity; para [0015] showing the data record structure is usable to collate operational characteristics for multiple applications and users),
each session record including a value of a response time of an application for an interaction with a client device (para [0015] showing response time records to be collated and reported),
processing the plurality of session records to determine an aggregate value of response time of an application (para [0028] showing the system continuously accumulates and aggregates response time records over time to calculate the average response times of applications A and B over multiple occurrences);
receiving one or more new session records describing interactions of a client device with the application (para [0013] showing current response times); 
comparing a measure of response time of the application based on the one or more new session records with the aggregate value of the response time of the application based on the plurality of session records (para [0013, 0028] showing the system compares current response times with corresponding historical, previously acquired response time in the context of a particular user AAA or BBB); and
sending a warning message if the response time based on the one or more new sessions is determined to exceed the aggregate value of the response time of the application (para [0013] shows the system compares current response times with corresponding historical, previously acquired response times (such as response times acquired on other days, weeks, months or by different applications or for different customers; para [0018] shows operational characteristic analyzer 107 parses event log 105 to acquire response time values (and other operational characteristic parameter values); para [0019] shows analyzer 107 generates and communicates alert messages 60 in response to determining an operational characteristic exceeds its predetermined thresholds.)

Smith fails to teach the IT resources and the applications are associated with an enterprise.
However, Novotny discloses the IT resources and the applications associated with an enterprise (para [0002] shows a cloud computing solution may utilize a private cloud (e.g., existing within the confines of a corporate Intranet); para [0015] shows the user platforms 102 may comprise, for example, laptop computers, desktop computers or mobile computing devices, to possibly leverage the cloud storage platforms for off-premise storage on an as-needed basis. The network 104 may comprise a corporate Intranet; para [0039] shows the cloud storage broker selects cloud storage platforms (e.g., servers A, B, C) consistent with the user-selected performance parameters.)
The performance monitoring function in Smith (para [0012]) is implemented in the cloud service broker in Novotny (para [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith with the teaching of Novotny in order to monitor the performance parameters within the confines of a corporate Intranet (Novotny; para [0002, 0039]).

Regarding claim 2, Smith-Novotny as applied to claim 1 discloses a session record includes information describing a context of the client device, the context comprising at least a location of the client device (Novotny; para [0038] shows user requirements relating to geographic locations; para [0060] shows "end user platform" including devices such as laptops or desktops tablet PC or mobile phone.) 

Regarding claim 3, Smith-Novotny as applied to claim 2 discloses the aggregate response is determined for a subset of the plurality of session records, the subset determined for a particular context (Smith; para [0032] shows analyzer 107 is also able to examine even log 105 messages of users AAA, BBB and CCC to analyze application behavior based on context specific such as particular day of the week, time of day.)

Regarding claim 5, Smith-Novotny as applied to claim 1 discloses the aggregate response time is determined for session records obtained from a particular location (Smith; para [0004, 0039] showing an acquisition processor and a data processor accumulate information comprising multiple duration values, e.g. sessions, for corresponding multiple occurrences of the user initiated activity. Novotny; para [0038] shows user requirements relating to geographic locations.) 

Regarding claim 6, Smith-Novotny as applied to claim 1 discloses the aggregate response time is determined for session records obtained from a particular enterprise (Smith; para [0004, 0039] showing an acquisition processor and a data processor accumulate information comprising multiple duration values, e.g. sessions, for corresponding multiple occurrences of the user initiated activity. Novotny; para [0015] shows the network 104 may comprise a corporate Intranet.)

Regarding claim 7, Smith-Novotny as applied to claim 1 discloses the aggregate response time is determined for session records obtained within a time window (Smith; para [0033] shows the analyzer to detect response times exceeding a normal range determined for a particular time period such as a particular hour of a day, particular day of a week, particular week of a month or year).

Regarding claim 8, Smith-Novotny as applied to claim 1 discloses the aggregate response time is determined for a set of locations and the warning message indicates an issue associated with a location responsive to the response time for client devices from the location exceeding the aggregate response time from client devices from the set of locations (Novotny; para [0038] shows user requirements relating to geographic locations. Smith; para [0013] shows the system compares current response times with corresponding historical, previously acquired response times (such as response times acquired on other days, weeks, months or by different applications or for different customers); para [0018] shows operational characteristic analyzer 107 parses event log 105 to acquire response time values (and other operational characteristic parameter values); para [0019] shows analyzer 107 generates and communicates alert messages 60 in response to determining an operational characteristic exceeds its predetermined thresholds.)

Regarding claim 9, Smith-Novotny as applied to claim 1 discloses that the aggregate response time is determined for a set of enterprises and the warning message indicates an issue associated with an enterprise responsive to the response time for client devices from the enterprise exceeding the response time for client devices from the set of enterprises (Novotny; para [0015; 0060] shows end-user platforms such as laptops or desktops tablet PC or mobile phone inside corporate Intranets. Smith; para [0026-0027] shows user BBB experiences slow response time when running Application A compared to user AAA; analyzer 107 generates an alert message for Application A and user BBB.)

Regarding claim 10, Smith-Novotny as applied to claim 1 discloses the aggregate response time is determined for an application for a previous time window and the warning message indicates an issue with the application responsive to the response time for the application for a first time window exceeding the response time of application for the previous time window (Smith; para [0013] shows the system compares current response times with corresponding historical, previously acquired response times to identify acceptable ranges of executable application response times; para [0027] shows analyzer 107 generates an alert message for Application A and user BBB based on a response time exceeding a two second threshold).

Regarding claim 11, Smith-Novotny as applied to claim 1 discloses the warning message indicates an issue with a server hosting a plurality of applications if the response time of each of the plurality of applications exceeds the response time of the application for a previous time window (Smith; para [0042] shows an Application Service Provider (ASP) in hosting executable applications as a service allowing remote users to generate reports and see response times of applications; para [0013] shows the system compares current response times with corresponding historical, previously acquired response times to identify acceptable ranges of executable application response times; para [0027] shows analyzer 107 generates an alert message for Application A and user BBB based on a response time exceeding a two second threshold).

Regarding claim 14, Smith-Novotny as applied to claim 1 discloses determining a model comprising metrics based on response time for one or more applications; sending information describing the model to a client device; and receiving session records filtered based on the model from the client device (Smith; para [0028, 0041] shows the average response times of application A as expected application behavior in the context of specific users AAA and BBB; para [0032] shows application behavior is also based on contexts such as particular day of the week, time of day, month-end; para [0033] shows the analyzer detects response times exceeding a normal range determined for a particular time period such as a particular hour of a day, particular day of a week, particular week of a month or year.)

Regarding claims 17-18, claims 17-18 are directed to a computer readable non-transitory storage medium. Claims 17-18 require limitations that are similar to those recited in the method claims 1-2 to carry out the method steps.  And since the references of Smith-Novotny combined teach the method including limitations required to carry out the method steps, therefore claims 17-18 would have also been obvious in view of the method disclosed in Smith-Novotny combined.
Furthermore, Smith-Novotny as combined discloses a computer readable non-transitory storage medium storing instructions thereon (Novotny; para [0019]).

Regarding claims 19-20, claims 19-20 are directed to a system. Claims 19-20 require limitations that are similar to those recited in the method claims 1-2 to carry out the method steps.  And since the references of Smith-Novotny combined teach the method including limitations required to carry out the method steps, therefore claims 19-20 would have also been obvious in view of the method disclosed in Smith-Novotny combined.
Furthermore, Smith-Novotny as combined discloses the system comprising: a computer processor; and a computer readable non-transitory storage medium storing instructions thereon (Novotny; para [0019]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Novotny, further in view of Stieglitz et al. (US20060294246A1).
Regarding claim 4, Smith-Novotny as applied to claim 1 fails to teach the aggregate response time is determined for session records obtained from a particular type of client device.
However. Stieglitz discloses the aggregate response time is obtained from a particular type of client device (para [0029] showing the system 10 may improve aggregate system performance by eliminating protocol overhead that is unnecessary to a particular type of client device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith-Novotny with the teaching of Stieglitz in order to load-balance the system when the number of fixed and/or stationary clients changes (Stieglitz; para [0029]).

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Novotny, further in view of Shanker et al. (US20120246297A1).
Regarding claim 12, Smith-Novotny as applied to claim 1 discloses the warning message indicates an issue with sending requests to a plurality of applications if the response time of each of the plurality of applications exceeds the response time of the application for a previous time window (Smith; para [0013] shows the system compares current response times with corresponding historical, previously acquired response times (such as response times acquired on other days, weeks, months or by different applications or for different customers); para [0018] shows operational characteristic analyzer 107 parses event log 105 to acquire response time values (and other operational characteristic parameter values); para [0019] shows analyzer 107 generates and communicates alert messages 60 in response to determining an operational characteristic exceeds its predetermined thresholds.)
Smith-Novotny fails to teach the warning message indicates an issue with a location used for sending requests.
However, Shanker discloses the warning message indicates an issue with a location used for sending requests (para [0083] showing alert generated to only specific customer locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith-Novotny with the teaching of Shanker in order to configure rules that indicate certain actions should be taken based on the monitored information (Shanker; para [0056]). 

Regarding claim 13, Smith-Novotny as applied to claim 1 fails to teach the application is hosted as one of, application hosted within a data center of an enterprise or as a software as a service (SaaS) application.
However, Shanker discloses a service (SaaS) application (para [0036] shows monitoring for SaaS (software as a service) IT (information technology) service management.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith-Novotny with the teaching of Shanker in order to manage aspects related to IT management for multiple customers and their devices (Shanker; para [0036]).

Regarding claim 15, Smith-Novotny as applied to claim 1 discloses determining a set of models, each model comprising metrics based on response time for one or more applications, wherein each model is associated with a context; receiving, from a client device, information describing a context of the client device,; selecting a model associated with the context of the client device; sending information describing the selected model to the client device; and receiving session records filtered based on the model from the client device (Smith; para [0028, 0041] shows the average response times of application A as expected application behavior in the context of specific users AAA and BBB; para [0032] shows application behavior is also based on contexts such as particular day of the week, time of day, month-end; para [0033] shows the analyzer detects response times exceeding a normal range determined for a particular time period such as a particular hour of a day, particular day of a week, particular week of a month or year.)
Smith-Novotny fails to teach the context comprising at least a location of the client device.
However, Shanker discloses the context comprising at least a location of the client device (para [0083] showing specific customer locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith-Novotny with the teaching of Shanker in order to configure rules that indicate certain actions should be taken based on the monitored information (Shanker; para [0056]). 

Regarding claim 16, Smith-Novotny-Shanker as applied to claim 15 discloses the model comprises information for flagging sessions with specific warnings, the method further comprising: receiving session records flagged with specific warnings from the client device, the warning determined based on the model (Smith; para [0033] shows unit 107 generates alert messages upon detection of response times exceeding a normal range determined for such particular time period.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellison et al. (US20100250712A1) discloses in [Abstract] a multi-tenant software as a service (SaaS) application that manages and monitors the use of other SaaS applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442